                              IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE MIDDLE DISTRICT OF TENNESSEE

IN RE:                                                          )
                                                                )
ERICA LATASHA ANDERSON,                                         )        Bk. No. 17-04719-CW3-13
                                                                )        Chapter 13
                         Debtor(s).                             )        Judge Charles M. Walker

THE DEADLINE FOR FILING A TIMELY RESPONSE IS: August 26, 2020
IF A RESPONSE IS TIMELY FILED, THE HEARING WILL BE: September 2, 2020 at 8:30 a.m.
via AT&T Conference Line using Call-In Number 1-888-363-4749 and Access Code 6926390#.

                              TRUSTEE’S LIMITED OBJECTION TO DEBTOR’S
                                 MOTION TO MODIFY CHAPTER 13 PLAN
                Henry E. Hildebrand, III, Standing Trustee for Chapter 13 matters in the Middle District of
Tennessee, respectfully objects to the application filed by the debtor seeking to modify the plan as a result of the
debtor’s decline in income.
                 The Trustee has no objection to the debtor reducing payments in an effort to pay disposable income
when the debtor’s income has declined. The Trustee does, however, oppose shortening the commitment period to
which the debtor agreed and proposed at the time of confirmation. The debtor has not provided any justification for
a shortening of the plan. Thus, the Trustee does not oppose the debtor’s proposal so long as the “base” would be
established at $36,300, a sixty (60) month plan.
                                                                Respectfully submitted,
                                                                /s/ Henry E. Hildebrand, III
                                                                ______________________________
                                                                Henry E. Hildebrand, III
                                                                Chapter 13 Trustee
                                                                P. O. Box 340019
                                                                Nashville, TN 37203-0019
                                                                615-244-1101; Fax 615-242-3241
                                                                pleadings@ch13nsh.com

                                           CERTIFICATE OF SERVICE

                I, the undersigned, hereby certifies that on or before the 13th day of August, 2020, a true and correct
copy of the foregoing has been served in the following manner:
Email by Electronic Case Noticing to:

U. S. Trustee
Clark & Washington, Counsel for Debtor

By U. S. Postal Service, postage prepaid to:

Erica L. Anderson, 1510 Huntington Drive, Apt. B-1, Murfreesboro, TN 37130

                                                                /s/ Henry E. Hildebrand, III
                                                                ______________________________
                                                                Henry E. Hildebrand, III
                                                                Chapter 13 Trustee




   Case 3:17-bk-04719           Doc 44     Filed 08/13/20 Entered 08/13/20 12:02:47                   Desc Main
                                           Document     Page 1 of 1
